Exhibit 10.1

 

 

 

 

SECURITIES PURCHASE AGREEMENT

 

 

by and among

 

 

TRIBUNE PUBLISHING COMPANY,

 

 

NANT CAPITAL, LLC

 

 

and

 

 

DR. PATRICK SOON-SHIONG

 

 

Dated as of

May 22, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

PURCHASE AND SALE OF STOCK

5

 

 

 

 

 

2.1.

Sale and Issuance of Common Stock

5

 

2.2.

Purchase Price

5

 

2.3.

Closing

5

 

2.4.

Closing Deliveries

5

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

 

 

 

 

 

3.1.

Organization, Good Standing and Qualification

6

 

3.2.

SEC Reports; Financial Statements

6

 

3.3.

Authorization; Enforceable Agreement

7

 

3.4.

Litigation

8

 

3.5.

Taxes

8

 

3.6.

Subsidiaries

8

 

3.7.

Governmental Consents

8

 

3.8.

Permits and Licenses

8

 

3.9.

Valid Issuance of Shares and Common Stock

9

 

3.10.

Capitalization

9

 

3.11.

Investment Company Act

9

 

3.12.

Agreements

9

 

3.13.

Compliance with Other Instruments

10

 

3.14.

Compliance with Laws

10

 

3.15.

Insurance

10

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF INVESTOR

11

 

 

 

 

4.1.

Private Placement

12

 

4.2.

Organization

13

 

4.3.

Power and Authority

13

 

4.4.

Authorization; Enforceability

13

 

4.5.

No Default or Violation

13

 

4.6.

Legal Proceedings; Orders

14

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF PSS

14

 

 

 

 

5.1.

Power and Authority

14

 

5.2.

Authorization; Enforceability

14

 

 

 

 

6.

CONDITIONS TO INVESTOR’S OBLIGATIONS AT CLOSING

14

 

 

 

 

6.1.

Representations and Warranties

14

 

i

--------------------------------------------------------------------------------


 

 

6.2.

Performance

15

 

 

 

 

7.

CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING

15

 

 

 

 

7.1.

Representations and Warranties

15

 

7.2.

Performance

15

 

 

 

 

8.

COVENANTS

15

 

 

 

 

8.1.

Efforts

15

 

 

 

 

9.

VOTING

16

 

 

 

 

9.1.

Voting Agreement as to Certain Matters

16

 

9.2.

Ability to Vote on All Other Matters

16

 

9.3.

Termination of Voting Agreement

17

 

 

 

 

10.

RESTRICTIONS ON SHARE TRANSFER AND ACQUISITION

17

 

 

 

 

10.1.

Share Acquisition Limitation

17

 

10.2.

Initial Transfer Restriction

17

 

10.3.

Continuing Transfer Restriction

18

 

10.4.

Prohibited Transferees

18

 

10.5.

Notice of Transfers; Right of First Offer

18

 

10.6.

Termination of Restrictions

19

 

 

 

 

11.

BOARD MATTERS

19

 

 

 

 

11.1.

Board Nomination

19

 

11.2.

Termination of Nomination Rights

19

 

 

 

 

12.

INDEMNIFICATION

19

 

 

 

 

12.1.

Survival

19

 

12.2.

Indemnification of Investor by the Company

20

 

12.3.

Indemnification of the Company Indemnified Parties by Investor

21

 

12.4.

Special Rule for Fraud, Intentional Misrepresentation and Willful Misconduct

21

 

12.5.

Notice and Defense of Third-Party Claims

22

 

12.6.

Notice of Non-Third-Party Claims

23

 

12.7.

Determination of Loss Amount

23

 

12.8.

Manner of Payment

23

 

12.9.

Exclusive Remedy

24

 

ii

--------------------------------------------------------------------------------


 

13.

PUBLICITY

24

 

 

 

14.

MISCELLANEOUS

24

 

 

 

 

14.1.

Governing Law

24

 

14.2.

Submission to Jurisdiction; Venue; Waiver of Trial by Jury

24

 

14.3.

Enforcement of Agreement

25

 

14.4.

Successors and Assigns

25

 

14.5.

No Third Party Beneficiaries

25

 

14.6.

No Personal Liability of Directors, Officers, Owners, Etc.

25

 

14.7.

Entire Agreement

26

 

14.8.

Notices, Etc.

26

 

14.9.

Delays or Omissions

27

 

14.10.

Expenses

27

 

14.11.

Amendments and Waivers

27

 

14.12.

Counterparts

27

 

14.13.

Severability

27

 

14.14.

Titles and Subtitles

28

 

EXHIBITS

 

Exhibit A               Form of Registration Rights Agreement

Exhibit B               Form of Press Release

 

Schedule

Schedule 3.6         Subsidiaries

 

iii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of May 22,
2016, by and among TRIBUNE PUBLISHING COMPANY, a Delaware corporation (the
“Company”), NANT CAPITAL, LLC, a Delaware limited liability company
(“Investor”), and DR. PATRICK SOON-SHIONG, an individual resident in the State
of California (“PSS”).  Each of the Company, Investor and PSS are sometimes
referred to herein, individually, as a “Party” and, collectively, as the
“Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to issue and sell to Investor, and Investor desires
to purchase from the Company, 4,700,000 shares of the Company’s common stock,
par value $0.01 per share (“Common Stock”), on the terms and conditions
contained herein;

 

WHEREAS, as consideration for the issuance and sale of Common Stock by the
Company, Investor shall pay to the Company cash in the amount of $70,500,000;

 

WHEREAS, in connection with such sale and purchase, the Company is willing to
make certain representations and warranties and to agree to observe certain
covenants set forth herein for the benefit of Investor, and Investor will rely
on such representations, warranties and covenants as a material inducement to
its purchase of the Common Stock;

 

WHEREAS, in connection with such sale and purchase, Investor is willing to make
certain representations and warranties, and to agree to observe certain
covenants set forth herein for the benefit of the Company, and the Company will
rely on such representations, warranties and covenants as a material inducement
to its sale of the Common Stock; and

 

WHEREAS, in connection with such sale and purchase, the Company is willing to
grant certain governance rights as set forth herein to Investor.

 

NOW THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained herein, the
Parties agree as follows:

 

1.                                      Definitions

 

The following terms shall have the respective meanings for all purposes of this
Agreement:

 

“Affiliate” shall mean (a) with respect to an entity, any Person controlling,
controlled by or under common control with such entity; and (b) with respect to
an individual, any immediate family member of such individual, whether by blood
or marriage (including spouses, children, parents and siblings).  For purposes
of this definition, “control” (including “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of securities, partnership or other ownership
interests, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Ancillary Agreements” means the Registration Rights Agreement and any
additional agreements deemed necessary by the Parties to effect the transactions
contemplated hereby.

 

“Board” means the Board of Directors of the Company, as now or hereafter
constituted from time to time.

 

A “Change of Control” shall be deemed to have occurred (a) if any Person or
group shall acquire beneficial ownership of more than 50% of the Voting Stock
issued and outstanding, (b) upon consummation of a merger or consolidation of
the Company into or with another Person in which the stockholders of the Company
immediately prior to the consummation of such transaction (including a series of
related transactions) shall own less than 50% of the voting securities (or have
the right to appoint less than 50% of the members of the board of directors) of
the surviving Person (or the parent of the surviving Person where the surviving
Person is wholly owned by the parent Person) immediately following the
consummation of such transaction (including a series of related transactions),
(c) upon the consummation of, in one or a series of related transactions, the
sale, transfer or lease (but not including a lease by pledge or mortgage to a
bona fide lender of the Company) of all or substantially all of the assets of
the Company to another Person, or (d) if a majority of the members of the Board
are not Continuing Directors.  “Continuing Directors” means, as of any date of
determination, any member of the Board who:  (i) was a member of the Board on
the date hereof (including, for this purpose, PSS); or (ii) was nominated for
election or elected to the Board with the approval of a majority of the
Continuing Directors who were members of the Board at the time of such
nomination or election.

 

“Contract” shall mean any contract, agreement, arrangement or understanding,
whether written or oral and whether express or implied.

 

“Governmental Authority” shall mean any foreign governmental authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court or other
tribunal, in each case whether executive, legislative, judicial, regulatory or
administrative, having jurisdiction over Investor, PSS or the Company, any of
the Company’s Subsidiaries or their respective property.

 

“Indebtedness” shall mean, as to any Person, without duplication: (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services;
(b) any other indebtedness which is evidenced by a promissory note, bond,
debenture or similar instrument; (c) any obligation under or in respect of
outstanding letters of credit, acceptances and similar obligations created for
the account of such Person; (d) all capital lease obligations of such Person;
(e) all indebtedness, liabilities, and obligations secured by any Lien on any
property owned by such Person even though such Person has not assumed or has not
otherwise become liable for the payment of any such indebtedness, liabilities or
obligations secured by such Lien; (f) any obligation under or in respect of
hedging agreements and (g) all contingent obligations and synthetic indebtedness
of such Person.

 

“Knowledge” (i) of the Company shall mean the actual knowledge after due inquiry
of the following individuals:  Justin C. Dearborn, Terry Jimenez, and Julie
Xanders and (ii) of Investor shall mean the actual knowledge after due inquiry
of PSS.

 

2

--------------------------------------------------------------------------------


 

“Liability” shall mean means any direct or indirect liability, indebtedness,
obligation, commitment, claim, guaranty or endorsement of or by any Person of
any type, whether accrued, absolute, contingent, matured, unmatured, liquidated,
unliquidated, known or unknown.

 

“Lien” shall mean any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions.

 

“Losses” shall mean any and all losses, liabilities, Proceedings, causes of
action, costs, damages (including lost profits, diminution of value,
consequential damages, special damages, incidental damages, punitive damages,
exemplary damages or other unforeseen damages and regardless of whether or not
the amount thereof has been calculated utilizing any multiple or similar
valuation methodology) or expenses, whether or not arising from or in connection
with any Third-Party Claims (including interest, penalties, reasonable
attorneys’, consultants’ and experts’ fees and expenses and all amounts paid in
investigation, defense or settlement of any of the foregoing).

 

“Material Adverse Effect” means any change, circumstance, development,
occurrence, event or effect (each, a “Company Effect”) that, when considered
either individually or together with all other Company Effects, is or would
reasonably be expected to be materially adverse to (a) the business, properties,
assets, Liabilities, consolidated results of operations or financial condition
of the Company and its Subsidiaries, taken as a whole or (b) the ability of the
Company to consummate the transactions contemplated hereby and by the
Registration Rights Agreement; provided that any such Company Effect resulting
or arising from any of the following matters shall not be considered when
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur:

 

(a)                                 any change, circumstance, development,
occurrence, event or effect generally affecting the businesses or industries in
which the Company and its Subsidiaries operate;

 

(b)                                 any conditions affecting the United States
general economy or the general economy in any geographic area in which the
Company or its Subsidiaries operate or developments or changes therein or
generally the financial and securities markets and credit markets in the United
States;

 

(c)                                  political conditions, including acts of war
(whether or not declared), armed hostilities and terrorism, or developments or
changes therein;

 

(d)                                 any conditions after the date hereof
resulting from natural disasters;

 

(e)                                  changes after the date hereof in any Laws
or GAAP;

 

(f)                                   any action taken or omitted to be taken by
or at the written request or with the written consent of Investor;

 

3

--------------------------------------------------------------------------------


 

(g)                                  any announcement of this Agreement or the
transactions contemplated hereby, in each case, solely to the extent due to such
announcement;

 

(h)                                 changes after the date hereof in the market
price or trading volume of Common Stock or any other equity, equity-related or
debt securities of the Company or its Affiliates (it being understood that the
underlying circumstances, events or reasons giving rise to any such change can
be taken into account in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur);

 

(i)                                     the fact that the Company has failed to
meet any internal or public projections, forecasts, estimates or guidance for
any period (it being understood that the underlying circumstances, events or
reasons giving rise to any such failure can be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur); or

 

(j)                                    any Company Effect arising out of or
resulting from any legal claims or other Proceedings made by any of the
Company’s stockholders (on their own behalf or on behalf of the Company) arising
out of or related to this Agreement;

 

provided, however, that Company Effects set forth in clauses (i), (ii), (iii),
(iv) and (v) above may be taken into account in determining whether there has
been or is a Material Adverse Effect if and only to the extent such Company
Effects have a disproportionate impact on the Company and its Subsidiaries,
taken as a whole, relative to other companies operating in the same businesses
and industries in the United States.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, trust, unincorporated organization, Governmental Authority or any
other form of entity.

 

“Proceeding” shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Representatives” means, with respect to any Person, the officers, directors,
employees, agents, accountants, advisors, bankers and other representatives of
such Person.

 

“Subsidiary” of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) (a)
such Person or a subsidiary of such Person is a general partner or (b) more than
fifty percent (50%) of (i) the issued and outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (ii) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (iii) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

“Tax Returns” shall means all returns, declarations, reports, forms, estimates,
information returns and statements required to be filed in respect of any Taxes
with a taxing authority (including any schedules thereto or amendments thereof).

 

“Taxes” shall mean all federal, state, county, local, foreign and other taxes
(including, without limitation, income, profits, premium, estimated, excise,
sales, use, occupancy, gross receipts, franchise, ad valorem, severance, capital
levy, production, transfer, withholding, employment, unemployment compensation,
payroll-related and property taxes, import duties and other governmental charges
and assessments), whether or not measured in whole or in part by net income, and
including deficiencies, interest, additions to tax or interest and penalties
with respect thereto.

 

“Transfer Agent” shall mean Computershare, the Company’s transfer agent.

 

“Voting Stock” means capital stock of the Company of the class or classes
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect one or more Board members of the Company
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

2.                                      Purchase and Sale of Stock.

 

2.1.                            Sale and Issuance of Common Stock.  Subject to
the terms and conditions of this Agreement, Investor agrees to purchase at the
Closing, and the Company agrees to issue and sell to Investor at the Closing, an
aggregate of four million seven hundred thousand (4,700,000) shares of Common
Stock at a purchase price of $15.00 per share (the “Per Share Price”).  The
shares of Common Stock to be issued and sold by the Company to Investor pursuant
to this Agreement are collectively referred to herein as the “Shares.”

 

2.2.                            Purchase Price.  The aggregate purchase price
for the Shares shall be equal to $70,500,000 (the number of Shares multiplied by
the Per Share Price (the “Purchase Price”) and shall be paid at Closing by
Investor to the Company, which payment shall be made by wire transfer of
immediately available federal funds to an account designated by the Company.

 

2.3.                            Closing.  The consummation of the purchase and
sale of the Shares and other transactions contemplated hereby (the “Closing”)
shall take place at the offices of the Company, 202 W. 1st Street, Los Angeles,
CA 90012, at 10:00 a.m., Chicago time, within three (3) Business Days after
satisfaction (or waiver) of the closing conditions set forth in Section 6 and 7
below (the “Closing Date”), or at such other time and place as the Company and
Investor shall mutually agree.

 

2.4.                            Closing Deliveries.  At the Closing:

 

(a)                                 the Company shall deliver, or cause to be
delivered, to Investor:

 

(i)                                     evidence from the Transfer Agent of the
issuance of the Shares in the name of Investor by book entry on the stock ledger
of the Company;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  a copy of the duly adopted resolutions of
the Board (A) expanding the size of the Board by one (1) director, (B)
appointing PSS as a director of the Company and (C) naming PSS as Vice Chairman
of the Board, in each case, effective as of the date of the Company’s 2016
annual meeting of stockholders on June 2, 2016;

 

(iii)                               a registration rights agreement, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), duly
executed and delivered on behalf of the Company; and

 

(iv)                              evidence that notice of the issuance of the
Shares has been delivered to the New York Stock Exchange.

 

(b)                                 Investor shall deliver, or cause to be
delivered, to the Company;

 

(i)                                     the Registration Rights Agreement, duly
executed and delivered on behalf of Investor; and

 

(ii)                                  payment in full of the Purchase Price.

 

3.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to Investor that, except
(x) as otherwise disclosed or incorporated by reference in the Company’s Annual
Report on Form 10-K for the fiscal year ended December 27, 2015 or its other
reports and forms filed with or furnished to the Securities and Exchange
Commission (the “Commission”) under Sections 12, 13, 14 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), after December
27, 2015 and before the date of this Agreement (but excluding any disclosures
contained or referenced therein under the captions “Risk Factors” and
“Forward-Looking Statements” and any other disclosures contained or incorporated
by reference therein of information, factors or risks that are predictive,
cautionary or forward-looking in nature) (all such reports covered by this
clause (x) collectively, the “SEC Reports”), or (y) as set forth in the
Schedules hereto; provided that the disclosures in the SEC Reports shall not be
deemed to qualify any representations or warranties made in Sections 3.3,  3.9,
3.10 and 3.18:

 

3.1.                            Organization, Good Standing and Qualification. 
Each of the Company and its Subsidiaries is duly organized, validly existing and
in good standing under the Laws of the state of its incorporation, has all
corporate power and authority to own its properties and conduct its business as
presently conducted, and is duly qualified to do business and in good standing
in each state in the United States of America where its business requires such
qualification, except where such failure to be in good standing, have such
corporate power and authority or to be so qualified would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
True and accurate copies of the Company’s Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws, each as amended and in effect as
of the date hereof, have been made available to Investor.

 

3.2.                            SEC Reports; Financial Statements.  The Company
has filed all reports required to be filed by it under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, and the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act”) for the 12 months preceding the date hereof
on a timely basis or has received a valid extension of such time of filing and
has

 

6

--------------------------------------------------------------------------------


 

filed any such SEC Reports prior to the expiration of any such extension.  As of
their respective dates (or, if amended or superseded by a filing prior to the
Closing Date, then on the date of such filing), the SEC Reports filed by the
Company complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, including the Sarbanes-Oxley Act, and none of the SEC
Reports, when filed (or, if amended or superseded by a filing prior to the
Closing Date, then on the date of such filing) by the Company, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing
(or, if amended or superseded by a filing prior to the Closing Date, then on the
date of such filing).  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements, the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP or may be condensed or summary statements, and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.  All material
agreements to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any Subsidiary are subject are included as
part of or identified in the SEC Reports, to the extent such agreements are
required to be included or identified pursuant to the rules and regulations of
the SEC. To the Company’s Knowledge, as of the date hereof, none of the SEC
Reports is subject to ongoing SEC review or outstanding investigation.

 

3.3.                            Authorization; Enforceable Agreement.

 

(a)                                 The Company has full right, power, authority
and capacity to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.  All corporate
action on the part of the Company necessary for the authorization, execution,
and delivery of this Agreement and those Ancillary Agreements to which the
Company is a party, the performance of all obligations of the Company hereunder
and thereunder, and the authorization, issuance (or reservation for issuance),
sale, and delivery of the Shares being sold hereunder has been taken, and this
Agreement and each of such Ancillary Agreements, when executed and delivered by
the Company, assuming due authorization, execution and delivery by Investor or
PSS, as applicable, constitutes and will constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, subject to: (i) Laws limiting the availability of specific performance,
injunctive relief, and other equitable remedies; (ii) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
generally relating to or affecting creditors’ rights; and (iii) limitations on
the enforceability of the indemnification provisions contained herein (the
“Enforceability Exceptions”).  The sale of the Shares is not subject to any
preemptive rights or rights of first offer.

 

7

--------------------------------------------------------------------------------


 

(b)                                 On or prior to the date hereof, the Board
has duly adopted resolutions (i) evidencing its determination that the
transactions contemplated hereby are in the best interests of the Company and
its stockholders, and (ii) approving this Agreement and those Ancillary
Agreements to which the Company is a party and the transactions contemplated
hereby and thereby; and, as of the date hereof, such resolutions have not been
rescinded, modified or withdrawn in any way.

 

3.4.                            Litigation.  Except as disclosed in the SEC
Reports, there is no action, suit, claim, or Proceeding, or, to the Knowledge of
the Company, inquiry or investigation, before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
Knowledge of the Company, threatened against or affecting the Company or any
Subsidiary of the Company that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

3.5.                            Taxes.  Each of the Company and its Subsidiaries
has (a) timely filed all Tax Returns required to have been filed (including any
validly obtained extensions), and all such Tax Returns were correct and complete
in all material respects and were prepared in substantial compliance with all
applicable Laws, (b) timely paid all Taxes due and payable except for those
which are being contested in good faith by appropriate proceedings and in
respect of which adequate reserves with respect thereto are maintained in
accordance with GAAP, and (c) complied, in all respects, with all applicable
Laws relating to the withholding of Taxes and has timely collected or withheld
and paid over to the proper Governmental Authority all amounts required to be so
collected or withheld and paid over, except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

3.6.                            Subsidiaries.  As of the date hereof, the
Company has no Subsidiaries other than those listed in Schedule 3.6 hereto.  The
Company owns, directly or indirectly, all of the issued and outstanding shares
of capital stock of or all other equity interests in each of the Company’s
Subsidiaries, free and clear of all Liens, and all of such shares or equity
interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights.

 

3.7.                            Governmental Consents.  No consent, approval,
order, or authorization of, or registration, qualification, declaration, or
filing with, any federal, state, or local governmental authority on the part of
the Company is required in connection with the offer, sale, or issuance of the
Shares or the consummation of any other transaction contemplated hereby, except
for the following:  (a) the compliance with other applicable state securities
Laws, which compliance will have occurred within the appropriate time periods
therefor; and (b) the filing with the Commission of such reports under the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated by this Agreement.  Assuming that the representations
of Investor set forth in Section 4 below are true and correct, the offer, sale,
and issuance of the Shares in conformity with the terms of this Agreement are
exempt from the registration requirements of Section 5 of the Securities Act of
1933, as amended (the “Securities Act”), and all applicable state securities
Laws, and neither the Company nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemptions.

 

3.8.                            Permits and Licenses.  The Company and each of
its Subsidiaries possess all permits and licenses of Governmental Authorities
that are required to conduct its business,

 

8

--------------------------------------------------------------------------------


 

except for such permits or licenses the absence of which would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

3.9.                            Valid Issuance of Shares and Common Stock.  The
Shares being purchased by Investor hereunder, when issued, sold, and delivered
in accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid, and nonassessable, and will
be free of restrictions on transfer other than restrictions under this Agreement
and under applicable state and federal securities Laws.  As of the date hereof,
the Common Stock (for the avoidance of doubt, other than the Shares) is listed
on the New York Stock Exchange (the “NYSE”), and the Company knows of no reason
or set of facts which is likely to result in the termination of such listing of
the Common Stock on the NYSE or the inability of such stock to continue to be
listed on the NYSE.

 

3.10.                     Capitalization.  The authorized capital stock of the
Company consists of 300,000,000 shares of Common Stock and 30,000,000 shares of
preferred stock, par value $0.01 per share (“Preferred Stock”).  As of the close
of business on May 19, 2016, there were an aggregate of 31,674,137 shares of
Common Stock issued and outstanding and no shares of Preferred Stock issued and
outstanding.  All issued and outstanding shares have been duly authorized and
validly issued and are fully paid and nonassessable and have been issued in
compliance with state and federal securities Laws.  Other than those granted
pursuant to the stock plans described in the SEC Reports, (i) there are no
options, warrants, calls, rights, convertible securities, commitments or
agreements (which, for purposes of this Agreement, shall be deemed to include
“phantom” stock or other commitments that provide any right to receive value or
benefits similar to capital stock or other similar rights) of any character to
which the Company is a party or by which the Company is bound obligating the
Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or obligating the Company to grant, extend or
enter into any such option, warrant, call, right, commitment or agreement, (ii)
there are no outstanding contractual obligations of the Company or any other
Person to repurchase, redeem or otherwise acquire any shares of capital stock of
the Company, and (iii) there are no outstanding securities of any kind
convertible into or exchangeable or exercisable for the capital stock of the
Company.  There are no statutory or contractual preemptive rights or rights of
first offer or refusal or similar rights with respect to any shares of capital
stock of the Company, and there are no declared and unpaid dividends or
distributions on any shares of capital stock of the Company.

 

3.11.                     Investment Company Act.  Neither the Company nor any
of its Subsidiaries is an investment company within the meaning of the
Investment Company Act of 1940, as amended, or, directly or indirectly,
controlled by or acting on behalf of any Person which is an investment company,
within the meaning of said Act.

 

3.12.                     Agreements.  The Company has previously disclosed in
the SEC Reports true, correct and complete copies of each Contract or agreement
which is a “material contract” within the meaning of Item 601(b)(10) of
Regulation S-K to be performed in whole or in part after the date of this
Agreement required to be disclosed under applicable Law prior to the date hereto
(each, a “Company Significant Agreement”).  Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect: 
(i) each of the Company Significant Agreements is valid and binding on the
Company and its Subsidiaries, as applicable,

 

9

--------------------------------------------------------------------------------


 

and in full force and effect; (ii) the Company and each of its Subsidiaries, as
applicable, are in compliance with and have performed all obligations required
to be performed by them to date under each Company Significant Agreement; and
(iii) as of the date hereof, neither the Company nor any of its Subsidiaries has
received notice of any material violation or default (or any condition which
with the passage of time or the giving of notice or both would cause such a
violation of or a default) by any party under any Company Significant Agreement
nor, to the Company’s Knowledge, has such notice been threatened.

 

3.13.                     Compliance with Other Instruments.  The Company is not
in violation or default of any provision of its Amended and Restated Certificate
of Incorporation or Amended and Restated Bylaws, each as amended and in effect
as of the Closing.  The execution, delivery, and performance of and compliance
with this Agreement and the Ancillary Agreements and the issuance and sale of
the Shares will not (a) conflict with or violate any provision of the Company’s
Amended and Restated Certificate of Incorporation or Amended and Restated
Bylaws, (b) conflict with or violate any applicable Law (which conflict or
violation would be material to the Company and its Subsidiaries taken as a
whole) or any applicable judgment, order or decree of any Governmental
Authority, or (c) conflict with or result in any breach of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any right to termination, acceleration or
cancellation under any Company Significant Agreement or result in the creation
of any material mortgage, pledge, Lien, encumbrance, or charge upon any of the
properties or assets of the Company, or the suspension, revocation, impairment
or forfeiture of any material permit, license, authorization, or approval
applicable to the Company, its business or operations, or any of its assets or
properties.

 

3.14.                     Compliance with Laws.  Except with respect to Laws
regarding Taxes, which are addressed in Section 3.5, neither the Company nor any
of its Subsidiaries is in violation of any applicable federal, foreign, state,
local or other Law, statute, regulation, rule, ordinance, code, convention,
directive, order, judgment or other legal requirement of any Governmental
Authority (collectively, “Laws”), except where such violation would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or a material adverse effect on the ability of the Company and
its Subsidiaries, taken as a whole, to conduct their businesses in the ordinary
course of business consistent with past practices.  Except with respect to Laws
regarding Taxes, which are addressed in Section 3.5, neither the Company nor any
of its Subsidiaries is, to the Company’s Knowledge, being investigated with
respect to, or been threatened to be charged with or given notice of any
violation of, any applicable Law, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the ability of the Company and its Subsidiaries,
taken as a whole, to conduct their businesses in the ordinary course of business
consistent with past practices.

 

3.15.                     Material Changes; Undisclosed Events or Developments. 
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof:  (i) there has been no event, occurrence or
development that has had or that would reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than in connection with the exercise of

 

10

--------------------------------------------------------------------------------


 

options to purchase Common Stock or the vesting of restricted stock units issued
under existing Company equity incentive plans) and (iii) the Company has not
issued any equity securities to any officer or director, except pursuant to
existing Company equity incentive plans.

 

3.16.                     Disclosure Controls. The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 and
15d-15) for the Company and designed such disclosure controls and procedures to
provide reasonable assurance that material information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms and is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure.  The Company’s certifying officers have evaluated the effectiveness
of the Company’s controls and procedures as of a date within 90 days prior to
the filing date of the Form 10-K for the fiscal year most recently ended (such
date, the “Evaluation Date”). The Company presented in its Form 10-K for the
fiscal year most recently ended the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the most recent Evaluation Date. Since the most recent
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Securities Act). To the knowledge of the Company, the Company’s
“internal controls over financial reporting” and “disclosure controls and
procedures” are effective.  The Company has disclosed any material weaknesses in
its internal control over financial reporting of which it is aware.

 

3.17.                     Regulation M Compliance.  The Company has not, and to
its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the
issuance or resale of any of the Shares, (ii) sold, bid for, purchased or paid
any compensation for soliciting purchases of, any of the Shares or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company.

 

3.18.                     Certain Fees.  No brokerage or finder’s fees or
commissions are or will be payable by the Company or any subsidiary of the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. Investor shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 3.18 that may be due in
connection with the transactions contemplated by this Agreement.

 

3.19.                     Insurance.  The Company and each Subsidiary is insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses and locations
in which the Company and each Subsidiary is engaged.

 

4.                                      Representations and Warranties of
Investor.  Investor hereby represents and warrants to the Company that, as of
the date hereof and as of the Closing:

 

11

--------------------------------------------------------------------------------


 

4.1.                            Private Placement.

 

(a)                                 Investor is (i) an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act; (ii) aware that the sale of the Shares to it is being made in reliance on a
private placement exemption from registration under the Securities Act and (iii)
acquiring the Shares for its own account.

 

(b)                                 Investor understands and agrees that the
Shares are being offered in a transaction not involving any public offering
within the meaning of the Securities Act, that such Shares have not been and,
except as contemplated in this Agreement, will not be registered under the
Securities Act and that such Shares may be offered, resold, pledged or otherwise
transferred only (i) in a transaction not involving a public offering, (ii)
pursuant to an exemption from registration under the Securities Act provided by
Rule 144 thereunder (if available), (iii) pursuant to an effective registration
statement under the Securities Act, or (iv) to the Company or one of its
subsidiaries, in each of cases (i) through (iv) in accordance with any
applicable securities Laws of any State of the United States, and that it will
notify any subsequent purchaser of Shares from it of the resale restrictions
referred to above, as applicable.

 

(c)                                  Investor understands that, unless sold
pursuant to a registration statement that has been declared effective under the
Securities Act or in compliance with Rule 144 thereunder, the Company may
require that the Shares will bear a legend or other restriction substantially to
the following effect (it being agreed that if the Shares are not certificated,
other appropriate restrictions shall be implemented to give effect to the
following):

 

“THE SECURITIES EVIDENCED HEREBY WERE ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  THE
HOLDER OF SUCH SECURITIES AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH
SECURITIES MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN
A TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF SUCH SECURITIES FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.  SUCH SECURITIES MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT, DATED AS OF
MAY 22, 2016.”

 

(d)                                 Investor, either alone or together with its
Representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of

 

12

--------------------------------------------------------------------------------


 

evaluating the merits and risks of the prospective investment in the Shares, and
has so evaluated the merits and risks of such investment.  Investor understands
that Investor must bear the economic risk of this investment in the Shares
indefinitely, and is able to bear such risk and is able to afford a complete
loss of such investment.

 

(e)                                  Investor acknowledges that Investor and/or
its Representatives (i) have conducted its own investigation of the Company and
the terms of the Shares, (ii) have had access to the Company’s public filings
with the Commission and to such financial and other information as it deems
necessary to make its decision to purchase the Shares, and (iii) have been
offered the opportunity to conduct such review and analysis of the business,
assets, condition, operations and prospects of the Company and its Subsidiaries
and to ask questions of the Company and received answers thereto, each as deemed
necessary in connection with the decision to purchase the Shares.  Investor
further acknowledges that it has had such opportunity to consult with their own
counsel, financial and tax advisors and other professional advisers as is
sufficient for purposes of the purchase of the Shares.

 

(f)                                   Investor understands that the Company will
rely upon the truth and accuracy of the foregoing representations,
acknowledgements and agreements.

 

(g)                                  Except for the representations and
warranties contained in Section 3 of this Agreement, Investor acknowledges that
neither the Company nor any Person on behalf of the Company makes, and Investor
has not relied upon, any other express or implied representation or warranty
with respect to (i) the Company or any of its Subsidiaries or (ii) any other
information provided to Investor or any of its Representatives in connection
with the transactions contemplated by this Agreement.

 

4.2.                            Organization.  Investor is duly organized,
validly existing and in good standing as a limited liability company under the
Laws of the State of Delaware, except where such failure to be in good standing
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect.

 

4.3.                            Power and Authority.  Investor has full right,
power and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance
hereof.

 

4.4.                            Authorization; Enforceability.  The execution,
delivery and performance of this Agreement and each Ancillary Agreement to which
Investor is a party has been duly authorized by all necessary action on the part
of Investor, and this Agreement and each such Ancillary Agreement has been duly
executed and delivered by Investor and, assuming due authorization, execution
and delivery of this Agreement or such Ancillary Agreement by the Company, as
applicable, this Agreement and each applicable Ancillary Agreement constitutes a
valid and binding obligation of Investor, enforceable against it in accordance
with its terms, except to the extent that the enforcement thereof may be limited
by the Enforceability Exceptions.

 

4.5.                            No Default or Violation.  The execution,
delivery, and performance of and compliance with this Agreement and each of the
applicable Ancillary Agreements will not (a)

 

13

--------------------------------------------------------------------------------


 

result in any default or violation of the operating agreement or any other
governance documents of or applicable to Investor, (b) result in any default or
violation of any agreement relating to any material Indebtedness of Investor or
any of its Affiliates or under any mortgage, deed of trust, security agreement
or lease to which it or he is a party or in any default or violation of any
material judgment, order or decree of any Governmental Authority, or (c) be in
conflict with or constitute, with or without the passage of time or giving of
notice, a default under any such provision, require any consent or waiver under
any such provision, or result in the creation of any mortgage, pledge, Lien,
encumbrance, or charge upon any of the properties or assets of Investor pursuant
to any such provision, or the suspension, revocation, impairment or forfeiture
of any material permit, license, authorization, or approval applicable to
Investor or any of its Affiliates, or any of their respective businesses or
operations, assets or properties pursuant to any such provision; except, in the
case of clauses (b) and (c), for such defaults, violations or conflicts that
would not reasonably be expected to have a material adverse effect on the
ability of Investor to consummate the transactions contemplated hereby or
thereby.

 

4.6.                            Legal Proceedings; Orders.  There is no action,
suit, claim, or Proceeding pending or, to the Knowledge of Investor, threatened
against or affecting Investor or any of its Affiliates that (a) could reasonably
be expected to adversely affect the ability of Investor to consummate the
transactions contemplated by this Agreement or any of the applicable Ancillary
Agreements, or (b) challenge or that could reasonably be expected to prevent,
impede, hinder, delay, make illegal, impose limitations or conditions on, or
otherwise interfere with, any of the transactions contemplated by this Agreement
or any of the applicable Ancillary Agreements.

 

5.                                      Representations and Warranties of PSS. 
PSS hereby represents and warrants to the Company that, as of the date hereof
and as of the Closing:

 

5.1.                            Power and Authority.  PSS has full right, power
and capacity to execute, deliver and perform his obligations under this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance
hereof.

 

5.2.                            Authorization; Enforceability.  The execution,
delivery and performance of this Agreement and each Ancillary Agreement to which
PSS is a party has been duly authorized by PSS, and this Agreement and each such
Ancillary Agreement has been duly executed and delivered by PSS and, assuming
due authorization, execution and delivery of this Agreement or such Ancillary
Agreement by the Company, as applicable, this Agreement and each applicable
Ancillary Agreement constitutes a valid and binding obligation of PSS,
enforceable against him in accordance with its terms, except to the extent that
the enforcement thereof may be limited by the Enforceability Exceptions.

 

6.                                      Conditions to Investor’s Obligations at
Closing.  The obligation of Investor to purchase the Shares at the Closing is
subject to the fulfillment (or waiver by Investor) on or before the Closing of
each of the following conditions:

 

6.1.                            Representations and Warranties.  The
representations and warranties of the Company contained in Section 3 shall be
true and correct as of the date hereof and as of the Closing Date as though made
on and as of the Closing Date (other than such representations and

 

14

--------------------------------------------------------------------------------


 

warranties that by their terms speak as of a certain date, which shall be true
and correct as of such certain date), except where the failure to be so true and
correct without giving effect to any qualifications and limitations as to
“materiality” or “material adverse effect” set forth therein, individually or in
the aggregate, would not have a material adverse effect.

 

6.2.                            Performance.  The Company shall have performed
and complied in all material respects with all agreements, obligations, and
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing.

 

6.3                               NYSE Listing.  The Shares issuable pursuant to
this Agreement shall have been authorized for listing on the NYSE, subject to
official notice of issuance.

 

7.                                      Conditions to the Company’s Obligations
at Closing.  The obligations of the Company to Investor under this Agreement are
subject to the fulfillment (or waiver by the Company) on or before the Closing
of each of the following conditions by Investor:

 

7.1.                            Representations and Warranties.  The
representations and warranties of Investor contained in Section 4 and PSS
contained in Section 5 shall be true and correct as of the date hereof and as of
the Closing Date as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of a certain date,
which shall continue to be true and correct as of such certain date) except
where the failure to be so true and correct without giving effect to any
qualifications and limitations as to “materiality” or “Material Adverse Effect”
set forth therein, individually or in the aggregate, would not have a Material
Adverse Effect.

 

7.2.                            Performance.  Investor shall have performed and
complied in all material respects with all agreements, obligations, and
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing.

 

7.3                               NYSE Listing.  The Shares issuable pursuant to
this Agreement shall have been authorized for listing on the NYSE, subject to
official notice of issuance.

 

8.                                      Covenants.  The Company and Investor
hereby covenant and agree, for the benefit of PSS and the other Parties and
their respective assigns, as follows:

 

8.1.                            Efforts.  Upon the terms and subject to the
conditions set forth in this Agreement, the Parties shall each use their
commercially reasonable efforts to promptly (a) take, or to cause to be taken,
all actions, and to do, or to cause to be done, and to assist and cooperate with
the other Parties in doing all things necessary, proper or advisable under
applicable Law or otherwise to consummate and make effective the transactions
contemplated by this Agreement; (b) obtain from any Governmental Authority
and/or other third parties any actions, non-actions, clearances, waivers,
consents, approvals, permits or orders required to be obtained in connection
with the authorization, execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated by this Agreement; and (c)
execute and deliver any additional instruments necessary to consummate the
transactions contemplated by this Agreement. Without limiting the generality of
the foregoing, the Company shall use all commercially reasonable efforts to (w)
obtain all necessary permits and qualifications, if any, or secure an exemption
therefrom, required by any state or country prior to the offer and sale of the

 

15

--------------------------------------------------------------------------------


 

Shares, (x) cause such authorization, approval, permit or qualification to be
effective as of the Closing, (y) cause the Shares to be issued pursuant to this
Agreement to be approved for listing on the NYSE, subject to official notice of
issuance, prior to the Closing Date and (z) promptly following the consummation
of the transactions contemplated by this Agreement, execute and deliver
customary indemnification agreements for each of the Company’s directors,
including PSS.

 

8.2.                            Reports Under Exchange Act.  With a view to
making available to Investor the benefits of Rule 144 under the Securities Act
(“Rule 144”) and any other rule or regulation of the Commission that may at any
time permit Investor to sell securities of the Company to the public without
registration, the Company shall, for so long as Investor owns unregistered
Shares:

 

(a)                                 use commercially reasonable efforts to make
and keep available adequate current public information, as those terms are
understood and defined in Rule 144;

 

(b)                                 use commercially reasonable efforts to file
with the Commission in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act; and

 

(c)                                  furnish to Investor forthwith upon request,
(i) to the extent accurate, a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act and (ii) such other information as may be reasonably requested in
availing Investor of any rule or regulation of the Commission that permits the
selling of any such securities without registration.

 

9.                                      Voting.

 

9.1.                            Voting Agreement as to Certain Matters.  From
and after the date hereof until the later of (x) the third anniversary of the
date hereof and (y) the first anniversary of the date that PSS (or a Replacement
Director appointed in accordance with Section 11.1) ceases to serve on the Board
due to (1) the resignation or refusal to stand for re-election of such Person,
or (2) Investor’s decision not to designate a Replacement Director following the
death or disability of such Person (such period, the “Voting Standstill Term”),
without the prior approval of a majority of the Continuing Directors, each of
Investor, PSS and their respective Affiliates who now or hereafter own or have
the right to vote or direct the vote of any shares of the Common Stock
(collectively, the “Investor Group”) shall (a) in any election of directors, (b)
in respect of any proposal considered by stockholders for the removal of
directors and (c) in respect of any transaction that would effect a Change of
Control of the Company vote or cause to be voted, in each case, all Shares that
they are entitled to vote, whether now owned or hereafter acquired
(collectively, the “Voting Securities”) in a manner that is proportionate to the
manner in which all shares of Common Stock (other than Voting Securities voted
by any member of the Investor Group) which are voted in respect of such matter,
are voted.

 

9.2.                            Ability to Vote on All Other Matters.  Except as
expressly provided in Section 9.1, each member of Investor Group will be
entitled to vote all of its Voting Securities in its sole discretion on any
other matter submitted to or acted upon by the stockholders of the Company.

 

16

--------------------------------------------------------------------------------


 

9.3.                            Termination of Voting Agreement.  The provisions
of this Section 9 and the Voting Standstill Term shall terminate upon the
earliest to occur of any one of the following:

 

(a)                                 the date that (i) PSS (or the Replacement
Director) is not nominated by the Board for re-election as a director of the
Company, (ii) PSS (or the Replacement Director) is removed as a director of the
Company (except as set forth in clause (c) below) and (iii) the date that PSS or
the Replacement Director has not been re-elected to the Board in the event that
the Company has not recommended PSS’s or the Replacement Director’s re-election
(except as set forth in clause (c) below);

 

(b)                                 the date that is six (6) months following
the date that PSS (or the Replacement Director) ceases to serve on the Board
after such Person is not re-elected as a director of the Company; provided, that
the Company has recommended that the shareholders vote “for” the election of PSS
(or the Replacement Director);

 

(c)                                  the date that is nine (9) months following
the date that PSS (or the Replacement Director) (i) is removed as a director of
the Company or (ii) has not been re-elected to the Board in the event that the
Company has not recommended PSS’s (or the Replacement Director’s) re-election;
provided, that such removal or failure to recommend re-election is a result of
any breach of applicable duty owed by PSS (or the Replacement Director) to the
Company or any material violation of material Law;

 

(d)                                 the date of a Change of Control effected
without the prior written approval of the Board in its sole discretion; or

 

(e)                                  if PSS is removed or replaced as Vice
Chairman of the Board and thereafter resigns from the Board within ten (10) days
of such removal or replacement (and Investor does not designate a Replacement
Director), the date that is six (6) months following the date PSS ceases to
serve on the Board.

 

10.                               Restrictions on Share Transfer and
Acquisition.

 

10.1.                     Share Acquisition Limitation.  From and after the
Closing, without the prior written approval of the Board in its sole discretion,
Investor hereby agrees that, until the third (3rd) anniversary of the Closing
Date, Investor shall not, and Investor shall cause Investor Group not to,
directly or indirectly, acquire any equity (or equity-linked or convertible)
securities of the Company, or any interest therein, if such acquisition results
or could reasonably be expected to result in Investor Group Beneficially Owning
more than twenty-five percent (25%) of the Company’s then outstanding shares of
Common Stock.

 

10.2.                     Initial Transfer Restriction.  From and after the
Closing and until the third (3rd) anniversary of the Closing (the “Initial
Restriction Period”), Investor shall not, and Investor shall cause Investor
Group not to, without the prior written approval of the Board in its sole
discretion, transfer, assign or convey, directly or indirectly, any Shares, or
any interest therein, to any Person, other than to other members of Investor
Group or their respective equityholders; provided that any such equityholder who
receives Shares pursuant to this Section 10.2 shall be subject to the
restrictions set forth in Section 9 and this Section 10 as if such equity holder
were a member of the “Investor Group”.

 

17

--------------------------------------------------------------------------------


 

10.3.                     Continuing Transfer Restriction.  Following the
Initial Restriction Period, Investor shall not, and Investor shall cause
Investor Group not to, without the prior written approval of the Board in its
sole discretion, transfer, assign or convey, directly or indirectly, more than
twenty-five percent (25%) of the original number of Shares in any consecutive
twelve (12) month period.

 

10.4.                     Prohibited Transferees.  Investor shall not, and
Investor shall cause Investor Group not to, transfer, assign or convey, directly
or indirectly through a series of related transactions, any shares of the Common
Stock or any interest therein if and to the extent such transfer (a) would
result in any Person Beneficially Owning more than 4.9% of the then outstanding
shares of Common Stock or (b) is made to a material competitor of the Company in
any of its then-existing primary geographical markets; provided, however, that
the foregoing restriction shall not apply to open-market transactions or to any
subsequent transfer by a transferee (other than a member of Investor Group)
otherwise permitted hereunder.

 

10.5.                     Notice of Transfers; Right of First Offer.

 

(a)                                 In the event that any member of Investor
Group desires to sell any Shares representing at least one percent (1%) of the
then-outstanding shares of Common Stock in a transaction or series of related
transactions, then such member of Investor Group shall, and Investor shall cause
such member to, first, prior to consummating such sale, give prior written
notice to the Company of such intent and specify the aggregate number of shares
which Investor Group is proposing to sell (the “ROFO Notice”).  Within seven (7)
days from the date of receipt of the ROFO Notice, the Company may either decline
in writing to offer to buy such shares, or may propose in writing a price (not
less than the then-current ten day volume average weighted price per share of
the Common Stock) at which the Company offers to buy all (but not less than all)
of such shares (the “Company Offer”).  Investor Group shall have seven (7) days
after receipt of the Company Offer to either accept in writing the Company Offer
or to decline in writing the Company Offer.  If Investor Group declines the
Company Offer, Investor Group may thereafter, for a period of thirty (30) days
after the date of the Company Offer and subject to any other restrictions under
this Section 10, sell or enter into an agreement to sell any of the shares
covered by the ROFO Notice at a price no less than the lesser of (i) (A) the
price specified in the Company Offer, or (B) the market price of such shares
based on the closing price per share of the Company’s Common Stock on the
trading day immediately prior to the consummation of such transaction (in each
case without regard to any reasonable and customary underwriters’ discounts or
commissions applicable to such transaction).  To the extent shares are to be
transferred to the Company pursuant to this Section 10.5(a), Investor Group
shall cause such Shares to be transferred free and clear of all Liens, claims,
encumbrances and other restrictions (other than as set forth in this Agreement)
and shall be deemed to have represented that Investor Group has full right,
title and interest in and to such Shares and has all necessary power and
authority and has taken all necessary actions to sell such Shares.  The closing
of any transfer pursuant to this Section 10.5(a) shall occur in accordance with
the terms and provisions of the offer and this Agreement.

 

(b)                                 Any proposed transfer by Investor Group not
consummated within the time periods set forth in this Section 10.5 shall again
be subject to this Section 10.5 and shall require compliance by Investor Group
with the procedures described in this Section 10.5.  The

 

18

--------------------------------------------------------------------------------


 

exercise or non-exercise of the rights of the Company under this Section 10.5
with respect to any proposed transfer shall not adversely affect its rights with
respect to subsequent transfers by Investor Group under this Section 10.5.

 

10.6.                     Termination of Restrictions.  Upon the termination of
the provisions of Section 9 in accordance with Section 9.3, the restrictions on
transfer set forth in Sections 10.2 and 10.3 and the right of first offer in
Section 10.5 shall automatically terminate; provided, however, that the
restrictions set forth in Section 10.1 or Section 10.4  shall remain in effect.

 

11.                               Board Matters.

 

11.1.                     Board Nomination.

 

(a)                                 On June 2, 2016, PSS shall be elected as a
Director of the Company by the Board and shall be named as Vice Chairman of the
Board.  In connection with such appointment to the Board, the Company will
execute its standard director indemnification agreement in favor of PSS.

 

(b)                                 In the event that PSS is unable (e.g., for
health-related reasons) to continue to serve as a member of the Board, Investor
shall be entitled to designate one individual for election to the Board at each
annual and special meeting of the Company’s shareholders at which Directors are
to be elected as part of the slate of nominees recommended by the Board, subject
to the reasonable prior approval of the Board’s Nominating & Governance
Committee, and the Board shall use commercially reasonable efforts to have such
individual elected as a member of the Board (such individual, a “Replacement
Director”).  Thereafter, in the event that any Replacement Director previously
nominated and elected in accordance with this Section 11.1(b) is unable or
unwilling to continue to serve as a member of the Board, Investor shall be
entitled to designate another Replacement Director in accordance with this
Section 11.1(b).

 

11.2.                     Termination of Nomination Rights.  The rights set
forth under Section 11.1(a) above shall terminate if and when the provisions of
Section 9 are terminated in accordance with Section 9.3(a).  In addition, the
rights set forth under Section 11.1(a) above shall terminate if and when
Investor Group ceases to Beneficially Own at least seventy-five percent (75%) of
the original number of the Shares.

 

12.                               Indemnification.

 

12.1.                     Survival. Subject to the limitations contained in this
Section 12, all representations, warranties covenants and agreements contained
in this Agreement shall survive the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby and thereby. 
Notwithstanding anything herein to the contrary, Investor will not be liable
with respect to any claim for indemnification pursuant to Section 12.3(a)(i),
and the Company will not be liable with respect to any claim for indemnification
pursuant to Section 12.2(a)(i), unless written notice of such claim is delivered
to Investor or the Company, as the case may be, prior to the applicable Survival
Date (if any).  For purposes of this Agreement, the term “Survival Date” shall
mean such date which is twelve (12) months after the Closing; provided that:

 

19

--------------------------------------------------------------------------------


 

(a)                                 with respect to the representations and
warranties set forth in Section 3.5, the Survival Date shall be the thirtieth
(30th) day after the expiration of the applicable statute of limitations
(including any extensions thereto to the extent that such statute of limitations
may be tolled);

 

(b)                                 with respect to the representations and
warranties set forth in Sections 3.1, 3.3, 3.6, 3.10 and 3.11 and 3.18 (such
representations, collectively, the “Company Fundamental Representations”), there
shall be no Survival Date and such representations and warranties shall survive
the Closing indefinitely;

 

(c)                                  with respect to the representations and
warranties set forth in Sections 4.1, 4.2, 4.3, 4.4, 5.1, 5.2 (such
representations, collectively, the “Investor Fundamental Representations”),
there shall be no Survival Date and such representations and warranties shall
survive the Closing indefinitely; and

 

(d)                                 covenants and agreements shall survive the
Closing until fully performed or observed in accordance with their terms.

 

(e)                                  The Parties agree that so long as written
notice is given on or prior to the Survival Date with respect to such claim, the
representations and warranties with respect to such breach shall continue to
survive until such matter is finally resolved.

 

12.2.                     Indemnification of Investor by the Company.

 

(a)                                 Obligations of the Company.  The Company
agrees to indemnify Investor, PSS and their respective Affiliates and each of
their respective officers, directors, stockholders, managers, members, partners,
employees, agents, representatives, successors and assigns (collectively, the
“Investor Indemnified Parties”) and hold each of them harmless against any
Losses which any of them may suffer, sustain or become subject to, as the result
of, arising out of, relating to or in connection with:

 

(i)                                     the breach or inaccuracy by the Company
of any representation or warranty made by the Company in this Agreement; or

 

(ii)                                  the breach, non-compliance or
non-performance of any covenant, agreement or obligation of the Company
contained in this Agreement.

 

(b)                                 Limitations.

 

(i)                                     No amount shall be payable to Investor
Indemnified Parties in satisfaction of claims for indemnification pursuant to
Section 12.2(a)(i) unless and until the aggregate amount of all Losses of
Investor Indemnified Parties arising therefrom exceeds $1,000,000 (the
“Threshold”), at which time the Company shall indemnify Investor Indemnified
Parties for the full amount of all such Losses from and including the first
dollar of all such Losses up to an amount not to exceed the Purchase Price (the
“Cap”); provided that the Threshold and the Cap shall not apply with respect to
any Losses resulting from, arising out of or relating to breaches of Company
Fundamental Representations.

 

20

--------------------------------------------------------------------------------


 

(ii)                                  In no event shall the aggregate amount of
all payments made by the Company in satisfaction of claims for indemnification
pursuant to this Agreement exceed the Purchase Price.

 

12.3.                     Indemnification of the Company Indemnified Parties by
Investor.

 

(a)                                 Obligations of Investor.  Investor hereby
agrees to indemnify the Company and its Affiliates (including the Company and
each of its Subsidiaries) and each of their respective officers, directors,
stockholders, managers, members, partners, employees, agents, Representatives,
successors and assigns (collectively, the “Company Indemnified Parties”) and
hold each of them harmless from and against and pay on behalf of or reimburse
any such Company Indemnified Party in respect of the entirety of any Loss which
such Company Indemnified Party may suffer, sustain or become subject to, as a
result of, arising out of, relating to or in connection with:

 

(i)                                     the breach or inaccuracy of any
representation or warranty of Investor contained in Section 4 of this Agreement
or of PSS contained in Section 5 of this Agreement; and

 

(ii)                                  the breach, non-compliance or
non-performance of any covenant, agreement or obligation of Investor contained
in this Agreement.

 

(b)                                 Limitations.  No amount shall be payable to
the Company Indemnified Parties in satisfaction of claims for indemnification
pursuant to Section 12.3(a)(i) unless and until the aggregate amount of all
Losses of the Company Indemnified Parties arising therefrom exceeds the
Threshold, at which time Investor shall indemnify the Company Indemnified
Parties for the full amount of all such Losses from and including the first
dollar of all such Losses up to an amount not to exceed the Cap; provided that
the Threshold shall not apply with respect to any Losses resulting from, arising
out of or relating to breaches of Investor Fundamental Representations.

 

12.4.                     Special Rule for Fraud, Intentional Misrepresentation
and Willful Misconduct.  Notwithstanding anything in this Section 12 to the
contrary, in the event of any breach of a representation, warranty, covenant,
agreement or obligation by any Party that results from intentional
misrepresentation or willful misconduct or constitutes fraud, by or on behalf of
(x) Investor or PSS (including any intentional misrepresentation, willful
misconduct or fraudulent act committed by any Affiliate, officer, director,
employee or agent of Investor in connection with the consummation of the
transactions contemplated by this Agreement) or (y) the Company (including any
intentional misrepresentation, willful misconduct or fraudulent act committed by
any Affiliate, officer, director, employee or agent of the Company or any
willful misconduct on the part of any of them in connection with the
consummation of the transactions contemplated by this Agreement), then (a) such
representation, warranty, covenant, agreement or obligation will survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and will continue in full force and effect for
the period of the applicable statute of limitations without regard to any
Survival Date, (b) the limitations set forth in this Section 12 shall not apply
to any Loss that the Company Indemnified Parties or Investor Indemnified Parties
may suffer, sustain or become subject to, as a result of, arising out of,

 

21

--------------------------------------------------------------------------------


 

relating to or in connection with any such breach, and (c) none of such Losses
shall be subject to or shall count towards the satisfaction of the Threshold or
the Company Threshold, as applicable, or the Cap.

 

12.5.                     Notice and Defense of Third-Party Claims.

 

(a)                                 If a Party seeks indemnification under this
Section 12 with respect to any Proceeding brought against it by a third party (a
“Third-Party Claim”), such party (the “Indemnified Party”) shall promptly give
written notice to the other party (the “Indemnifying Party”) after receiving
written notice of such Third-Party Claim, describing the Third-Party Claim, the
amount thereof (if known and quantifiable), and the basis thereof; provided that
any failure to so notify or any delay in notifying the Indemnifying Party shall
not relieve the Indemnifying Party of its or his obligations hereunder except to
the extent that the Indemnifying Party is materially prejudiced by such failure
or delay.  With respect to any Third-Party Claim which, if adversely determined,
would entitle the Indemnified Party to indemnification pursuant to this Section
12, the Indemnifying Party shall be entitled, at its sole cost and expense, (i)
to participate in the defense of such Third-Party Claim giving rise to the
Indemnified Party’s claim for indemnification or (ii) at its option (subject to
the limitations set forth below), to assume control of such defense and appoint
lead counsel reasonably acceptable to the Indemnified Party.  Notwithstanding
the foregoing, the Indemnifying Party shall not have the right to assume control
of such defense if the Third-Party Claim which the Indemnifying Party seeks to
assume control (A) seeks non-monetary relief, (B) involves criminal or
quasi-criminal allegations, (C) involves a claim which, if adversely,
determined, would be reasonably expected to establish a precedent, custom or
practice adverse to the continuing business interests or prospects of the
Indemnified Party, (D) seeks Losses in excess of the Cap or (E)  involves a
claim that, in the good faith judgment of the Indemnified Party, the
Indemnifying Party failed or is failing to vigorously prosecute or defend (each
of the foregoing, an “Exception Claim”).

 

(b)                                 In the event that (i) the Indemnifying Party
fails to elect to assume control of the defense of any Third-Party Claim in the
manner set forth in Section 12.5(a) or such Third-Party Claim is or at any time
becomes an Exception Claim, the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, the Third-Party Claim in any manner it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith).

 

(c)                                  If the Indemnifying Party is controlling
the defense of any Third-Party Claim in accordance with Section 12.5(a), (i) the
Indemnified Party shall nonetheless have the right to participate in the defense
of such Third-Party Claim giving rise to the Indemnified Party’s claim for
indemnification at the Indemnifying Party’s sole cost and expense, (ii) the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to or cease to defend such Third-Party Claim without
the prior written consent of the Indemnified Party (which consent shall not be
withheld unreasonably); provided that the Indemnified Party shall have no
obligation of any kind to consent to the entrance of any judgment or into any
settlement unless such judgment or settlement (A) is for only money damages, the
full amount of which shall be paid by the Indemnifying Party, (B) includes, as a
condition thereof, an express, unconditional release of the Indemnified Party
from any liability or obligation with respect to such Third-Party Claim and (C)
would be reasonably expected , in the

 

22

--------------------------------------------------------------------------------


 

good faith judgment of the Indemnified Party, to establish a precedent, custom
or practice materially adverse to the continuing business interests or prospects
of the Indemnified Party.

 

(d)                                 Irrespective of which Party controls the
defense of any Third-Party Claim, the other Parties will, and will cause any
non-party Affiliate to, cooperate with the controlling party in such defense and
make available to the controlling party all witnesses, pertinent records,
materials and information in such non-controlling party’s possession or under
its control relating thereto as is reasonably required by the controlling party.
 The Parties agree that all communications between any party and counsel
responsible for or participating in the defense of any Third-Party Claim shall,
to the extent possible, be made so as to preserve any applicable attorney-client
or work-product privilege.

 

12.6.                     Notice of Non-Third-Party Claims.  If an Indemnified
Party seeks indemnification under this Section 12 with respect to any matter
which does not involve a Third-Party Claim, the Indemnified Party shall give
written notice to the Indemnifying Party promptly after discovering the
liability, obligation or facts giving rise to such claim for indemnification,
describing the nature of the claim in reasonable detail, the amount thereof (if
known and quantifiable), and the basis thereof; provided that any failure to so
notify or any delay in notifying the Indemnifying Party shall not relieve the
Indemnifying Party of its or his obligations hereunder except to the extent that
the Indemnifying Party is materially prejudiced by such failure or delay.  If
the Indemnifying Party does not notify the Indemnified Party in writing within
thirty (30) days from its receipt of the indemnity notice that the Indemnifying
Party disputes such claim, the Indemnifying Party shall be deemed to have
accepted and agreed to indemnify the Indemnified Party from and against the
entirety of any Losses described in the indemnity notice.  If the Indemnifying
Party has delivered an indemnity dispute notice to the Indemnified Party, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution to such dispute.  If the Indemnifying Party and the
Indemnified Party cannot resolve such dispute within thirty (30) days after
delivery of the indemnity dispute notice, such dispute shall be resolved by
litigation in an appropriate court of competent jurisdiction/ in accordance with
Section 14.2.

 

12.7.                     Determination of Loss Amount.  The right to
indemnification and the payment of Losses of any Indemnified Party pursuant to
this Section 12, or the availability of any other remedies contemplated hereby
or otherwise available to the Indemnified Parties at law or in equity, based
upon any representation, warranty, covenant, agreement or obligation of Investor
contained in or made pursuant to this Agreement will not be affected by any
investigation made by or on behalf of any Indemnified Party or its Affiliates,
or the knowledge of any such Indemnified Party’s (or its Affiliates’) officers,
directors, stockholders, managers, members, partners, employees or agents, with
respect to the accuracy or inaccuracy of, or compliance or non-compliance with,
any such representation, warranty, covenant, agreement or obligation at any time
prior to or following the Party’s entrance into this Agreement.

 

12.8.                     Manner of Payment.  Any indemnification payment
pursuant to this Section 12 shall be effected by wire transfer of immediately
available funds to an account designated by Investor or the Company, as the case
may be, within three (3) Business Days after the determination of the amount
thereof, whether pursuant to a final judgment, settlement or agreement among the
Parties.

 

23

--------------------------------------------------------------------------------


 

12.9.                     Exclusive Remedy.  The Parties hereby agree that, from
and after the Closing Date, the indemnification provisions set forth in this
Section 12 are the exclusive provisions in this Agreement with respect to the
liability of the Company or Investor for the breach, inaccuracy or
nonfulfillment of any representation or warranty or any pre-Closing covenants,
agreements or other pre-Closing obligations contained in this Agreement and the
sole remedy of the Company Indemnified Parties and Investor Indemnified Parties
for any claims for breach of representation or warranty or pre-Closing
covenants, agreements or other pre-Closing obligations arising out of this
Agreement or any Law or legal theory applicable thereto; provided that nothing
herein shall preclude any Party from seeking any remedy based upon fraud,
intentional misrepresentation or willful or criminal misconduct by any other
Party (including any fraud, intentional misrepresentation or willful or criminal
misconduct committed by any officer, director, employee or agent of Investor or
the Company) in connection with the consummation of the transactions
contemplated by this Agreement.

 

13.                               Publicity.  Within three (3) Business Days of
the date hereof, the Company shall issue a press release substantially in the
form of Exhibit B hereto.  No other written public release or written
announcement concerning the purchase of the Shares contemplated hereby shall be
issued by any Party without the prior written consent of the other Parties
(which consent shall not be unreasonably withheld), except as such release or
announcement may be required by Law or the rules or regulations of any
securities exchange, in which case the Party required to make the release or
announcement shall, if such release or announcement contains information
materially different from the press release set forth on Exhibit B, and to the
extent reasonably practicable, allow the other Parties reasonable time to
comment on such release or announcement in advance of such issuance.  The
provisions of this Section 13 shall not restrict the ability of a Party to
summarize or describe the transactions contemplated by this Agreement in any
prospectus or similar offering document so long as the other Parties are
provided a reasonable opportunity to review such disclosure in advance.

 

14.                               Miscellaneous.

 

14.1.                     Governing Law.  This Agreement shall be governed in
all respects by the Laws of the State of New York without regard to choice of
laws or conflict of laws provisions thereof that would require the application
of the Laws of any other jurisdiction.

 

14.2.                     Submission to Jurisdiction; Venue; Waiver of Trial by
Jury.  Each of the Parties irrevocably submits to the exclusive jurisdiction of
any United States Federal court sitting in the County of New York, in the State
of New York, over any Proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby (or, solely to the extent that no such
United States Federal court has jurisdiction over such Proceeding, to the
exclusive jurisdiction of any New York State court sitting in the County of New
York, in the State of New York, with respect thereto).  Each of the Parties
irrevocably waives, to the fullest extent permitted by Law, any objection which
it may now or hereafter have to the laying of venue of any such Proceeding
brought in such a court and any claim that any such Proceeding brought in such a
court has been brought in an inconvenient forum.  EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT

 

24

--------------------------------------------------------------------------------


 

SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH IN THIS SECTION.

 

14.3.                     Enforcement of Agreement.  The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the Parties shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in any Federal court
sitting in the County of New York, in the State of New York (or, solely to the
extent that no such Federal court has jurisdiction over such Proceeding, in any
New York State court sitting in the County of New York, in the State of New
York), this being in addition to any other remedy to which they are entitled at
law or in equity.  Additionally, each Party irrevocably waives any defenses
based on adequacy of any other remedy, whether at law or in equity, that might
be asserted as a bar to the remedy of specific performance of any of the terms
or provisions hereof or injunctive relief in any action brought therefor.

 

14.4.                     Successors and Assigns.  Except as otherwise provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
Parties.

 

14.5.                     No Third Party Beneficiaries.  Notwithstanding
anything contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any Person (other than the
Parties) any rights, remedies, obligations or Liabilities under or by reason of
this Agreement, and no Person that is not a party to this Agreement (including
without limitation any partner, member, stockholder, director, officer, employee
or other beneficial owner of any Party, in its own capacity as such or in
bringing a derivative action on behalf of a Party) shall have any standing as a
third party beneficiary with respect to this Agreement or the transactions
contemplated hereby, other than the Indemnified Parties identified in Section 12
hereof.

 

14.6.                     No Personal Liability of Directors, Officers, Owners,
Etc..  No director, officer, employee, incorporator, stockholder, managing
member, member, general partner, limited partner, principal or other agent of
Investor or the Company shall have any Liability for any obligations of PSS or
Investor under this Agreement or for any claim based on, in respect of, or by
reason of, the respective obligations of PSS, Investor or the Company
hereunder.  Each Party hereby waives and releases all such Liability.  This
waiver and release is a material inducement to each Party’s entry into this
Agreement.

 

25

--------------------------------------------------------------------------------


 

14.7.                     Entire Agreement.  This Agreement, together with all
exhibits and disclosure letters hereto, and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement among
the Parties with regard to the subjects hereof and thereof and supersede all
prior agreements and understandings between the Parties with respect
thereto,other than the Mutual Confidentiality Agreement, dated as of March 9,
2016, by and between the Company and NantMobile, LLC, an Affiliate of Investor
(the “Confidentiality Agreement”).

 

14.8.                     Notices, Etc..  Except as otherwise provided in this
Agreement, all notices, requests, claims, demands, waivers and other
communications required or permitted hereunder shall be in writing and shall be
mailed by registered or certified mail, postage prepaid, return receipt
requested, facsimiled, emailed or delivered by hand or by messenger, addressed:

 

(a)                                 if to Investor, to:

 

Nant Capital, LLC

9922 Jefferson Boulevard

Culver City, California 90232

Attention:  Dr. Patrick Soon-Shiong, Chief Executive Officer

Email: pss@nantworks.com

 

With a copy to:

 

Nant Capital, LLC

9922 Jefferson Boulevard

Culver City, California 90232

Attention:  Charles Kenworthy, President

Attention: Charles Kim, General Counsel

Email: ck@aaah.com

Email: ckim@nantworks.com

 

(b)                                 if to PSS, to:

 

9922 Jefferson Boulevard

Culver City, California 90232

Attention:  Dr. Patrick Soon-Shiong

Email: pss@nantworks.com

 

With a copy to:

 

NantWorks, LLC

9922 Jefferson Boulevard

Culver City, California 90232

Attention:  Charles Kenworthy, President

Attention:  Charles Kim, General Counsel

Email: ck@aaah.com

Email: ckim@nantworks.com

 

26

--------------------------------------------------------------------------------


 

(c)                                  if to the Company, to:

 

Tribune Publishing Company

202 W. 1st Street

Los Angeles, CA 90012

Attention: Julie K. Xanders, General Counsel

Facsimile No.:  (213) 237-4401

Email: Julie.Xanders@tribpub.com

 

or in any such case to such other address, facsimile number or email address as
a Party may, from time to time, designate in a written notice given in a like
manner.  If notice is provided by mail, it shall be deemed to be delivered 2
business days after proper deposit in a mailbox; if notice is delivered by hand,
messenger or overnight courier service, it shall be deemed to be delivered upon
actual delivery; and if notice is delivered by facsimile or email, it shall be
deemed to be delivered upon actual receipt by the recipient as evidenced by
electronic or other means.

 

14.9.                     Delays or Omissions.  No delay or omission to exercise
any right, power, or remedy accruing to any Party upon any breach or default of
another Party under this Agreement shall impair any such right, power, or remedy
of such Party, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent, or approval of any kind or character on
the part of any Party of any breach or default under this Agreement, or any
waiver on the part of any Party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing or as provided in this Agreement.  All
remedies, either under this Agreement or by Law or otherwise afforded to any
Party, shall be cumulative and not alternative.

 

14.10.              Expenses.  The Company, PSS and Investor shall bear their
own expenses and legal fees incurred on their behalf with respect to this
Agreement and the transactions contemplated hereby.

 

14.11.              Amendments and Waivers.  Any provision of this Agreement may
be waived only by a written instrument signed by the Party so waiving such
covenant or other provision, and this Agreement may be amended only by a written
instrument duly executed by, the Company, PSS and Investor.

 

14.12.              Counterparts.  This Agreement may be executed in any number
of counterparts and signatures may be delivered by facsimile or in electronic
format (i.e., “.pdf”), each of which may be executed by less than all Parties,
each of which shall be enforceable against the Parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

14.13.              Severability.  If any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable,
or void, portions of such provision,

 

27

--------------------------------------------------------------------------------


 

or such provision in its entirety, to the extent necessary, shall be severed
from this Agreement and the balance of this Agreement shall be enforceable in
accordance with its terms.

 

14.14.              Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

 

 

THE COMPANY:

 

 

 

 

 

 

 

 

TRIBUNE PUBLISHING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Justin C. Dearborn

 

 

 

Name:

Justin C. Dearborn

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

THE INVESTOR:

 

 

 

 

 

 

 

 

NANT CAPITAL, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Kenworthy

 

 

 

Name:

Charles Kenworthy

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

PSS:

 

 

 

 

 

 

 

 

Dr. Patrick Soon-Shiong

 

 

DR. PATRICK SOON-SHIONG

 

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF PRESS RELEASE

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.6

 

COMPANY SUBSIDIARIES

 

 

Tribune Publishing Company, LLC

 

The Baltimore Sun Company, LLC

 

Chicago Tribune Company, LLC

 

The Daily Press, LLC

 

The Morning Call, LLC

 

Los Angeles Times Communications LLC

 

Orlando Sentinel Communications Company, LLC

 

Sun-Sentinel Company, LLC

 

Chicagoland Publishing Company, LLC

 

Tribune Direct Marketing, LLC

 

California Community News, LLC

 

The Hartford Courant Company, LLC

 

Hoy Publications, LLC

 

Builder Media Solutions, LLC

 

Tribune Washington Bureau, LLC

 

Tribune Interactive, LLC

 

Tribune 365, LLC

 

Tribune Content Agency, LLC

 

Blue Lynx Media, LLC

 

forsalebyowner.com, LLC

 

Tribune Content Agency London, LLC

 

Internet Foreclosure Service, LLC

 

ForSaleByOwner.com Referral Services, LLC

 

Local Pro Plus Realty, LLC

 

TCA News Service, LLC

 

Carroll County Times, LLC

 

Capital-Gazette Communications, LLC

 

Tribune Publishing Business Services, LLC

 

MLIM, LLC

 

Project Jewel Holdings, LLC

 

The San Diego Union-Tribune, LLC

 

Splash Publications, LLC

 

troncx, Inc.

 

ForSaleByOwner Services, Inc.

 

--------------------------------------------------------------------------------